      3:18-cv-02740-MGL         Date Filed 09/30/20    Entry Number 68        Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

SYRECEA PARKER,                                 §
              Plaintiff,                        §
                                                §
vs.                                             §     Civil Action No. 3:18-2740-MGL-KDW
                                                §
PREMISE HEALTH EMPLOYER                         §
SOLUTIONS, LLC,                                 §
                Defendant.                      §
                                                §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION AND
         GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Syrecea Parker (Parker) filed this lawsuit against her former employer, Defendant

Premise Health Employer Solutions, LLC (Premise Health), alleging six causes of action: race

discrimination based on 42 U.S.C. § 1981; violations of the Americans with Disabilities Act

(ADA), as amended; violations of the Family Medical Leave Act (FMLA); retaliation under

§ 1981; breach of contract; and breach of contract with fraudulent intent. The Court has federal

jurisdiction over the race discrimination, ADA, FMLA, and retaliation claims under 28 U.S.C.

§ 1331, and supplemental jurisdiction over the breach of contract and breach of contract with

fraudulent intent claims in accordance with 28 U.S.C. § 1367.

       The matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge suggesting Premise Health’s motion for summary judgment be

granted. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02

for the District of South Carolina.
     3:18-cv-02740-MGL           Date Filed 09/30/20     Entry Number 68        Page 2 of 16




          The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

          The Magistrate Judge filed the Report on June 5, 2020, Parker filed her Objections to the

Report (Objections) on June 26, 2020, and Premise Health filed its reply to the Objections on July

10, 2020 (Reply). The Court has reviewed the Objections, but holds them to be without merit. It

will therefore enter judgment accordingly.

          Premise Health contracts with employers to operate health clinics that employers make

available to their employees and their families. Premise Health employed Parker as a receptionist

at a health clinic for employees of a Michelin facility in Lexington, South Carolina (Health Clinic).

Parker, an African-American woman, is a veteran of the United States Navy and suffers from

service-connected disabilities, including migraines, muscle spasms, a hip disorder, a knee issue,

and severe anxiety.

          As such, Parker is required to attend various medical appointments regarding her multiple

service-connected disabilities. During the hiring interview process with Premise Health, Parker

informed her interviewer of these disabilities and the medical appointments that would regularly

follow.

          Throughout Parker’s employment, she was reprimanded for a variety of workplace

deficiencies. The Health Clinic documented these workplace deficiencies and, in certain instances




                                                  2
     3:18-cv-02740-MGL         Date Filed 09/30/20       Entry Number 68       Page 3 of 16




in which Parker disputed a reprimand, investigated the underlying facts to arrive at a well-

documented conclusion.

        Parker’s alleged workplace deficiencies included, but were not limited to, providing

patients with incorrect medical appointment arrival times; arguing unnecessarily with a medical

provider; providing unauthorized medical advice to a patient; refusing to perform required job

functions; and arguing with Health Clinic staff in front of patients, and as the Court more fully

discusses below, treating a cancer patient unprofessionally.

        Although Parker’s 2016 Year End Performance Evaluation (2016 evaluation) provided she

was achieving workplace expectations and she received a forty-four cent raise per hour, all but one

of the workplace written warnings she received were issued r after the 2016 evaluation. The Court

will also discuss these post-2016 evaluation workplace written warnings in greater detail below.

        Mixed within these various purported workplace deficiencies was an incident that occurred

on Friday, January 27, 2017. When Parker awoke that morning, she did not feel well. She texted

her supervisor, Hannah Burbage (Burbage), and stated that she did not feel well and would be

arriving to work later in the day. Burbage responded to Parker via text message, “Okay hope you

feel better!”

        Parker arrived at the Health Clinic around noon, but was unable to remain at work and

subsequently decided to seek medical attention at an emergency department. Parker texted

Burbage and stated as much. Later in the afternoon, Burbage telephoned Parker. The facts of this

phone call are in dispute. According to Burbage, after she advised Parker she would write her up

as a result of her leaving work in the middle of her shift, Parker became insubordinate and abruptly

ended the call mid-sentence. Parker, however, avers she was polite during the phone call and did

not hang up on Burbage.



                                                 3
     3:18-cv-02740-MGL          Date Filed 09/30/20      Entry Number 68        Page 4 of 16




       On January 30, 2017, Burbage issued to Parker a Written Warning Correct Action

Document (Written Warning I) for an attendance violation and unprofessional conduct based on

Parker’s allegedly disrespecting a supervisor on the January 27, 2017, phone call. Parker, on

February 3, 2017, sent a letter to the Health Clinic’s human resources (HR) department and

disputed the factual content and conclusions in Written Warning I.

       Of importance to note, in this February 3, 2017 letter to HR, Parker made no mention of

being subject to any racially offensive or inappropriate comments by any Premise Health employee

or agent. In fact, Parker attributed the January 27, 2017, Written Warning I as retaliation related

solely to Burbage’s frustration with having to miss an out-of-town birthday party as a result of

Parker’s needing to seek medical assistance at the emergency department. See Parker’s February

3, 2017, letter to Premise Health, Premise Health’s motion for summary judgment at 242–43 (“I

feel that this written documentation [Written Warning I] is retaliation regarding an incident that

transpired on January 27, 2017[,] between my Office Manager [Burbage] and myself which was a

result of me needing to seek medical attention, and interfered with her plans to travel out of town

on that day.”). The HR department investigated the matter, and upon review, determined that the

unprofessional conduct warning should stand, but the attendance portion of the disciplinary action

could not be verified.

       While investigating Written Warning I, HR found numerous other instances of

inappropriate and unprofessional work-related conduct by Parker. At the conclusion of HR’s

investigation of Written Warning I, on March 27, 2017, it issued, another written warning (Written

Warning II) to Parker. Written Warning II addressed multiple instances of Parker’s inappropriate

and unprofessional conduct in the workplace, as well as multiple instances of her inability to arrive

to work on time and her leaving work prior to the end of her shift.



                                                 4
     3:18-cv-02740-MGL          Date Filed 09/30/20      Entry Number 68        Page 5 of 16




       On April 5, 2017, Parker made a complaint regarding Written Warning II to the Health

Clinic’s Ethics Line (Ethics Line Complaint I). Parker indicated she was the victim of retaliation

and a hostile work environment by Burbage and a nurse practitioner named Priscilla Davis (Davis).

Specifically, Parker claimed, as she did in her February 3, 2017, letter, she had been retaliated

against and the work environment became hostile after receiving Written Warning I.               HR

investigated Parker’s Ethics Line Complaint I and determined Premise Health had not

discriminated or retaliated against Parker.

       Approximately two months later, on June 8, 2017, Parker received a “Final Warning”

Corrective Action Document (Written Warning III). This document further outlined examples and

instances of Parker’s purported unprofessional conduct at Premise Health. Parker subsequently

submitted another Ethics Line complaint on June 26, 2017, (Ethics Line Complaint II), asserting

retaliation by Burbage and others, as a result of the initial Ethics Line Complaint I she made on

April 5, 2017. Some of the examples of retaliation, according to Parker, included Burbage

escorting her to company meetings, Burbage removing her administrative duty of recording

meetings, being singled out and given documents about concerns that have not been given to

coworkers, and having weekly workplace performance meetings with Burbage and another

supervisor.

       The following day, in a June 27, 2017, letter to Premise Health, Parker stated “I have tried

to report issues to my Health Center manager, that did not remain confidential, which created an

issue with [Davis]. Since I challenged the first [January 27, 2017] write-up, which I maintain that

is [] retaliation because [Burbage] could not attend a child’s birthday party, I have been labeled to

have a behavior problem.” Parker’s June 27, 2017, letter to Premise Health, Premise Health’s

motion for summary judgment at 249–52.



                                                 5
     3:18-cv-02740-MGL          Date Filed 09/30/20       Entry Number 68         Page 6 of 16




       In this letter, Parker complained of retaliation, hostile work environment, and disparate

treatment. HR subsequently investigated Parker’s Ethics Line Complaint II and determined

Parker’s complaint was unsubstantiated. As part of HR’s investigation, it interviewed seven

witnesses, including Parker. HR compiled its findings into a July 26, 2017, memorandum.

       Parker filed a Charge of Discrimination (Charge) dated July 17, 2017, with the South

Carolina Human Affairs Commission (SCHAC) and the Equal Employment Opportunity

Commission (EEOC). One week later, on July 24, 2017, a cancer patient called the health center

to schedule his labs that the onsite nurse practitioner had ordered. According to the cancer patient,

Parker refused to listen to his request, became argumentative with him regarding his labs order,

and ultimately hung up on him. The cancer patient became so upset as a result of his interaction

with Parker he traveled to the Health Clinic on August 1, 2017, and requested his medical records

to transfer them to another medical provider.

       The cancer patient filed a complaint with the Health Clinic manager regarding his

experience with Parker. Parker was terminated the following day, August 2, 2017, and provided

with a Termination Notification, which stated in part:

       Syrecea Parker’s employment is being terminated for inappropriate conduct. On or
       about July 24th[,] a patient called the health center to schedule his labs that had been
       ordered by the onsite NP. Upon taking the call, [Parker] refused to listen to his
       request, became argumentative with him about the order itself and ultimately hung
       up on the patient.

       This interaction caused the patient to request his medical records as he preferred to
       go to an outside health center that would charge him for the labs, rather than
       continue to utilize the free services provided at the Micheline health center as he
       didn’t want to interact with Parker any longer. When he came into the clinic to
       request his labs, he filed a complaint with the Health Center Manager and DCO.

       As a result of this continuing pattern of inappropriate conduct, the decision has been
       made to terminate . . . Parker effective August 2, 2017.




                                                  6
       3:18-cv-02740-MGL        Date Filed 09/30/20      Entry Number 68        Page 7 of 16




Syrecea Parker’s Termination Notification, Premise Health’s motion for summary judgment at

252.

        Parker raises six objections to the Report. In the Objections, she addresses the claims in a

different order from the order in which the Magistrate Judge discussed them in her Report. For

the purposes of this Order, the Court will deal with the objections in the order used by the

Magistrate Judge in her Report.

        Parker’s race-based discrimination claims are based on 42 U.S.C. § 1981 in the form of

disparate treatment and hostile work environment. Regarding her disparate treatment claim under

42 U.S.C. § 1981, in Parker’s first objection, she argues the Magistrate Judge incorrectly concluded

her claim fails under the mixed motive framework.

        Quoting Jacobs v. N.C. Administrative Office of the Courts, the Magistrate Judge noted a

successful mixed-motive claim needs to include evidence of “‘conduct or statements that both

reflect directly the alleged discriminatory attitude and that bear directly on the contested

employment decision.’” Report at 20 (quoting 780 F.3d 562, 577–78 (4th Cir. 2015)).

        Parker’s argument is based largely on her own conjecture.” Report at 20.             In her

Objections, she addresses her allegations of racially offensive commentary Burbage and Davis

made to her. Specifically, Parker refers to her deposition testimony where she testified Burbage

and Davis made racially and culturally hostile comments about her natural hair and Burbage

repeatedly called her Missy. Prior to Parker’s deposition, however, she never complained of any

such statements.

        Regardless, Parker, in her Objections, fails to address the Magistrate Judge’s discussion of

Jacobs and the requirement, under a mixed-motive scheme, there must be evidence of conduct or

statements that bear directly on the contested employment decisions. See Jacobs, 780 F.3d at 577–



                                                 7
     3:18-cv-02740-MGL         Date Filed 09/30/20       Entry Number 68       Page 8 of 16




78. Considering the evidence in a light most favorable to Parker, there is no evidence, either

indirect or direct, to reflect a genuine issue of material fact as to whether race was a motivating

factor in Parker’s termination. But, even assuming a discriminatory attitude by the Health Clinic

against Parker, the Magistrate Judge noted Parker’s “evidence does not present genuine issues of

material fact relating to an alleged discriminatory attitude that bore directly on the decision to

terminate her.” Id. at 20.

       Next, Parker maintains the Magistrate Judge incorrectly suggested her race-based disparate

treatment discrimination claim fails as a matter of law under the McDonnell Douglas, 411 U.S.

792 (1973), burden-shifting framework. Under this scheme, Parker must first prove a prima facie

case of race discrimination. Citing Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir.

2010), the Magistrate judge noted, “[t]o establish a prima facie case of race discrimination based

on disparate treatment, Plaintiff must show: (1) she is a member of the protected class; (2) she

suffered an adverse employment action; (3) at the time of the adverse action, she was performing

at a level that met her employer’s legitimate expectations; and (4) she was treated differently from

similarly situated employees outside the protected class.” Report at 20. The Magistrate Judge

concluded Parker is unable to meet the third and fourth prongs.

       As to the third prong, Parker contends Written Warnings II, and III contain false and

fabricated information and serve only as retribution for her February 3, 2017, letter disputing the

findings of Written Warning I. Parker argues her 2016 evaluation demonstrates she was meeting

her employer’s expectations at the time of her termination.

       Under Parker’s logic, once an employee receives a positive year-end review, she will

always, regardless of further instances of workplace misconduct, be considered to be performing

at a level that meet’s his or her employer’s legitimate expectations. Parker asks this Court to



                                                 8
     3:18-cv-02740-MGL          Date Filed 09/30/20       Entry Number 68        Page 9 of 16




essentially ignore her all workplace deficiencies that took place after the 2016 evaluation,

especially the July 24, 2017, telephone interaction with the cancer patient.

       Simply put, Parker has failed to show that, at the time of her termination, she was

performing at a level that met her employer’s legitimate expectations. Thus, Parker fails to meet

the third prong of the test set forth in Coleman. Inasmuch as one must satisfy all four of the factors

to demonstrate a prima facie case of race discrimination, the Court need not discuss Parker’s failure

to meet the fourth prong.

       Turning now to Parker’s hostile work environment claim made under 42 U.S.C. § 1981,

she contends the Magistrate Judge made improper determinations of fact. See Objections at 14

(“The Magistrate Judge has made impermissible determinations of a genuine issue[] of material

fact in regards to whether comments made by Burbage and David concerning Plaintiff’s hair style

and Burbage’s use of the racially offensive term of ‘Missy’ to refer to Plaintiff are actions

sufficiently severe and persuasive so as to alter the conditions of her employment and to support

her claim for Hostile Work Environment.”).

       “To prevail on a hostile work environment claim, ‘a plaintiff must show that there is (1)

unwelcome conduct; (2) that is based on the plaintiff’s [protected characteristic]; (3) which is

sufficiently severe or pervasive to alter the plaintiff’s conditions of employment and to create an

abusive work environment; and (4) which is imputable to the employer’” Guessous v. Fairview

Property Investments, LLC, 828 F.3d 208, 221 (4th Cir. 2016) (quoting Okoli v. City of Baltimore,

648 F.3d 216, 220 (4th Cir. 2011)) (internal quotations omitted). “‘When the workplace is

permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working




                                                  9
    3:18-cv-02740-MGL            Date Filed 09/30/20    Entry Number 68       Page 10 of 16




environment, Title VII [and therefore § 1981] is violated.’” Id. at 226 (quoting Harris v. Forklify

Sys., Inc., 510 U.S. 17, 21 (1993)).

       In determining whether a hostile work environment exists, a Court “look[s] to the totality

of the circumstances, including the frequency of the discriminatory conduct; its severity; whether

it is physically threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.’” Okoli, 648 F.3d at 220. “To be

actionable, the conduct must create an objectively hostile or abusive work environment, and the

victim must also perceive the environment to be abusive.” Spriggs v. Diamond Auto Glass, 242

F.3d 179, 184 (4th Cir. 2001).

       The Magistrate Judge, in her Report, underwent an analysis of the third prong of the four-

element test set forth in Guessous and determined “Even accepting that [Parker] felt the

environment to be abusive, [] nothing in [Parker’s] argument or proffered evidence [] indicates an

environment that could satisfy the objective prong of the test—[an environment] ‘pervaded with

discriminatory conduct aimed to humiliate, ridicule, or intimate, thereby creating an abusive

atmosphere.’” Report at 25 (quoting EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 316 (4th Cir.

2008)). Inasmuch as the Court agrees with the Magistrate Judge’s analysis that Parker cannot

prove a prima facie case, the Court will overrule this Objection.

       In Parker’s second objection, she asserts the Magistrate Judge incorrectly determined she

has failed to establish a prima facie case for her disability discrimination claim under the ADA.

“In an ADA wrongful discharge case, a plaintiff establishes a prima facie case if [she]

demonstrates that (1) [she] is within the ADA’s protected class; (2) [she] was discharged; (3) at

the time of [her] discharge, [she] was performing the job at a level that met his employer’s

legitimate expectations; and (4) [her] discharge occurred under circumstances that raise a



                                                10
    3:18-cv-02740-MGL           Date Filed 09/30/20    Entry Number 68        Page 11 of 16




reasonable inference of unlawful discrimination.” Haulbrook v. Michelin North America, 252 F.3d

696, 702 (4th Cir. 2001).

       Here, it is not disputed that Parker satisfied the first two elements. Parker was within the

ADA’s protected class of disabled persons due to her physical ailments, and she was terminated

from her place of employment. As it relates to the third element, however, whether at the time of

her termination Parker was performing at a level that met her employer’s legitimate expectations,

Parker fails to demonstrate this element in the affirmative. As the Court discussed above, Parker

is unable to establish a prima facie case of disability discrimination under the ADA inasmuch as

she has failed to show she performed at a level that satisfied Premise Health’s reasonable

expectations. Consequently, the Court will also overrule the objection.

       The Court notes the Magistrate Judge concluded Parker failed to establish a prima facie

case of failure to accommodate under the ADA. Parkers offers no objection to this portion of the

Report. The Court, having concluded there is no clear error, cite, accepts the Magistrate Judge’s

suggestion on this issue.

       Turning to Parker’s third objection, Parker maintains the Magistrate Judge incorrectly held

she failed to establish a prima facie case of FMLA interference. Citing Adams v. Anne Arundel

Cnty. Pub. Sch., 789 F.3d 422, 427 (4th Cir. 2015), the Magistrate Judge noted a plaintiff needs to

prove the following elements to assert a valid FMLA interference claim: (1) she is entitled to a

FMLA benefit; (2) her employer interfered with the provision of that benefit; and (3) that the

interference caused her harm.

       The Magistrate Judge opined Parker fails to satisfy the third element of the FMLA

interference test set forth in Adams—whether Parker demonstrated Premise Health’s alleged

interference caused her harm. The Court agrees with the Magistrate Judge’s conclusion. The



                                                11
    3:18-cv-02740-MGL          Date Filed 09/30/20      Entry Number 68         Page 12 of 16




record is devoid of any evidence Parker was terminated for her exercise—or attempt to exercise—

FMLA-related leave. Accordingly, the Court will overrule this objection, too.

       Next, in Parker’s fourth objection, she contends the Magistrate Judge erred in concluding

she failed to prove a prima facie case of FMLA retaliation. “FMLA claims arising under the

retaliation theory are analogous to those derived under Title VII and so are analyzed under the

burden-shifting framework of McDonnell Douglas . . . .” Yashenko v. Harrah’s NC Casino Co.,

LLC, 446 F.3d 541, 550–51 (4th Cir. 2006).        The Fourth Circuit has “articulated a three-part

analysis to be used for cases of retaliation under Title VII. Under that analysis, the plaintiff must

show [1] that he engaged in protected activity, [2] that the employer took adverse action against

him, and [3] that the adverse action was causally connected to the plaintiff’s protected activity.”

Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir. 1998).

       “If an FMLA plaintiff puts forth sufficient evidence to establish a prima facie case of

retaliation and the employer offers a non-discriminatory explanation for the plaintiff’s termination,

the plaintiff bears the burden of establishing that the employer’s proffered explanation is pretext

for FMLA retaliation.” Nichols v. Ashland Hosp. Corp., 251 F.3d 496, 502 (4th Cir. 2001). Here,

Parker argues two separate comments by her supervisor create a genuine disputed issue of material

fact as to her FMLA retaliation claim.

       First, Parker avers Burbage called her “nitpicky” and stated she intended to write her up

after she applied for FMLA. The Magistrate Judge noted Parker “termination appears to be the

only adverse action on which [Parker’s] FMLA retaliation claim revolves.” Report at 30. The

Magistrate Judge proceeded to opine in her Report, “Burbage’s inquiry regarding Plaintiff’s

planned leave for foot surgery in late July 2017[,] was close in time to her August 2, 2017[,]




                                                 12
    3:18-cv-02740-MGL          Date Filed 09/30/20       Entry Number 68        Page 13 of 16




termination. However, any potential causal chain was broken by the August 1, 2017[,] patient

complaint that was in no way related to attendance issues.” Id. at 30 (citation omitted).

       The Court agrees with both statements. Regarding the “nitpicky” comment, Parker noted,

in her Objections, that this comment “establish[ed] a retaliatory animus towards Plaintiff, in further

support that Plaintiff was terminated based [on] her exercise of her rights to take FMLA leave.”

Objections at 22. Parker, however, fails to provide any evidence her termination had any tangential

relationship to the “nitpicky” comment and the events surrounding its alleged utterance by

Burbage. Additionally, Parker’s FMLA leave request was approved without incident.

       Second, Parker claims Burbage asked her when she planned to take FMLA leave for her

foot surgery a mere two days prior to her termination. Parker argues this question by Burbage

serves as direct evidence of FMLA retaliation and creates a question of material fact as to whether

Premise Health terminated her in retaliation for planning to take FMLA leave. As the Court

already discussed, the Magistrate Judge properly noted the cancer patient’s August 1, 2017,

complaint filed against Parker served to break the casual chain in her argument.

       Parker’s only counter to the cancer patient’s August 1, 2017, complaint breaking the causal

chain is her unsupported theory Premise Health coerced the cancer patient into signing his

complaint against Parker, which, according to Parker, necessitates a finding by the Court the casual

chain was unbroken. The Court is unpersuaded by Parker’s arguments. Therefore, it will overrule

the objection, as well.

       Parker’s fifth objection asserts the Magistrate Judge improperly dismissed her § 1981

retaliation claim. Parker contends her termination resulted from the Charge filed on July 17, 2017,

a mere sixteen days prior to her termination. The Magistrate Judge noted “the prima facie case for

a retaliation claim is the same under both § 1981 and Title VII.” Report at 31. “To establish a



                                                 13
    3:18-cv-02740-MGL          Date Filed 09/30/20       Entry Number 68        Page 14 of 16




prima facie case of retaliation in contravention of Title VII, a plaintiff must prove ‘(1) that she

engaged in a protected activity,’ as well as ‘(2) that her employer took an adverse employment

action against her,’ and ‘(3) that there was a causal link between the two events.’” Boyer-Liberto

v. Fontainebleau Corp., 786 F.3d 264, 271 (quoting EEOC v. Navy Fed. Credit Union, 424 F.3d

397, 405–06 (4th Cir. 2005)). As in Parker’s FMLA retaliation claim, any potential causal chain

was broken by the cancer patient’s August 1, 2017 complaint against Parker. Consequently, Parker

is unable to establish a prima facia retaliation claim under § 1981. Accordingly, this Objection is

overruled.

       Turning to Parker’s sixth and final objection, she proclaims the Magistrate Judge was

mistaken in suggesting her state-law-based breach of contract claims fail as a matter of law. As

the Court stated earlier, Parker asserts two breach of contract claims against Premise Health:

breach of contract and breach of contract with fraudulent intent.

       Concerning Parker’s breach of contract claim, as an initial matter, Premise Health and

Parker were not parties to any employment agreement. Instead, Parker was an at-will employee

of Premise Health. Despite this fact, Parker argues Premise Health’s Code of Conduct and

Harassment and Discrimination Policy contain sufficient mandatory and promissory language to

create a disputed issue of material fact as to whether an enforceable contract existed between

Premise Health and Parker.

       The Magistrate Judge, in her Report, noted “To be considered mandatory language, the

purported contract must be definitive in nature, promising specific treatment in specific situations.”

Report at 35 (citation omitted) (internal quotation marks omitted)). Additionally, the Magistrate

Judge stated a plaintiff such as Parker must demonstrate to the Court some particular provision of




                                                 14
    3:18-cv-02740-MGL           Date Filed 09/30/20      Entry Number 68        Page 15 of 16




the handbook that limited the employer’s right to discharge her, and the handbook’s promise must

restrict the right of an employer to discharge.

       In support of Parker’s contention Premise Health’s Harassment and Discrimination Policy

and Code of Conduct make promises regarding termination decisions, she references the following

paragraphs from the policies.

       Harassment and Discrimination Policy, Retaliation:

       No one will be subject to, and Premise Health prohibits, any form of discipline,
       reprisal, intimidation or retaliation for good faith reports or complaints of incidents
       of discrimination or harassment of any kind, participating in an investigation, or
       opposing an unlawful employment practice. It is Premise Health’s policy to not
       tolerate such behavior. Any employee, regardless of position or title, who is
       determined to have retaliated against any individual will be subject to serious
       disciplinary action, up to and including termination of employment.

Premise Health Harassment and Discrimination Policy at 4, Premise Health’s motion for summary

judgment at 187.

   Code of Conduct, Our Policy Against Retaliation:

       Everyone who makes a good-faith report of a violation of our Code or suspected
       violation of policy or law is protected. Any information you provide is treated
       confidentially, including your identity to the extent possible. Furthermore, we will
       not tolerate any actions that punish or retaliate against an employee who reports a
       concern. If someone does discriminate against, ostracize or harass a co-worker
       because of a report, he or she will be disciplined up to and including termination.

Premise Health Code of Conduct at 8, Premise Health’s motion for summary judgment at 195.

       But, having made a careful review of this material, the Court concludes there exists no

language in these policy excerpts that make a promise to Parker regarding the inability of Premise

Health to discharge her at-will. Most telling, in Parker’s Objections, she fails to articulate how the

above language from the two policies is tied to a restriction on her being terminated.

       Turning to Parker’s breach of contract accompanied by a fraudulent act cause of action , to

establish such a claim, the “plaintiff must prove three elements: (1) breach of contract, (2)

                                                  15
    3:18-cv-02740-MGL         Date Filed 09/30/20      Entry Number 68       Page 16 of 16




fraudulent intent relating to the breach, and (3) a fraudulent act accompanying the breach.” Edens

v. Goodyear Tire & Rubber Co., 858 F.2d 198, 202 (4th Cir. 1988) (citation omitted). Parker’s

breach of contract accompanied by a fraudulent act claim must also fail as a matter of law. This

is so because, as the Court discussed in the preceding paragraph, Parker’s employment was at-will

and no agreement not to terminate Parker existed under the facts of this case. As such, there was

not a contract. Accordingly, the Court overrules the objection.

       After a thorough review of the Report and the record in this case pursuant to the standards

set forth above, the Court overrules Parker’s Objections, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of the Court Premise Health’s motion for summary judgment

is GRANTED.

       IT IS SO ORDERED.

       Signed this 30th day of September 2020, in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                               16
